Exhibit 10.8


    
ONE GAS, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Amended and Restated
Effective December 1, 2017


ESTABLISHMENT AND PURPOSE
The Board of Directors of ONE Gas approved the adoption of this Plan, effective
January 1, 2014, for the benefit of a select group of management or highly
compensated employees. The Plan was established to receive liabilities
transferred from the ONEOK 2005 SERP. The purpose of the Plan is to provide the
specified benefits to ONE Gas Employees and Former ONE Gas Employees who were
participants in the ONEOK 2005 SERP. This Plan is amended and restated effective
December 1, 2017.
Effective January 1, 2014, all liabilities attributable to ONE Gas Employees and
Former ONE Gas Employees under the ONEOK 2005 SERP were transferred and accepted
by this Plan. For periods after December 31, 2013, (1) ONE Gas Employees and
Former One Gas Employees shall not be eligible to participate in the ONEOK 2005
SERP; (2) the ONEOK 2005 SERP and any successors thereto shall have no further
obligation or liability to any ONE Gas Employee or Former ONE Gas Employee with
respect to any benefit, amount or right accrued under the ONEOK 2005 SERP; and
(3) this Plan is liable for the payment of any benefits accrued by ONE Gas
Employees and Former ONE Gas Employees under the ONEOK 2005 SERP. No individual
is entitled to a benefit under both this Plan and the ONEOK 2005 SERP.
The terms and conditions of this Plan are substantially the same as the terms
and conditions of the ONEOK 2005 SERP. Exhibit A to the Plan sets forth
additional rules applicable to Transferred Participants. Notwithstanding
anything to the contrary in the Plan, no person other than Transferred
Participants shall be eligible to participate in the Plan.
This Plan is separate from the ONE Gas Pre-2005 SERP, which ONE Gas established
to receive liabilities transferred from the ONEOK Frozen SERP in connection with
the Separation. No individual is entitled to a benefit under both this Plan and
the ONE Gas Pre-2005 SERP.
This Plan and the particular benefits provided to individuals hereunder shall be
administered as an unfunded nonqualified deferred compensation and excess
benefit plans established and maintained for a select group of management or
highly compensated employees. The Plan is intended to meet all requirements of
Section 409A of the Code for compensation deferred under the Plan to not be
includible in gross income of the Participant until actually paid or distributed
pursuant to the Plan.
The capitalized words and terms in this Plan document shall have the meaning
given in the definitions stated in Part C, Article II of the Plan, unless
otherwise expressly indicated.












1

--------------------------------------------------------------------------------






























PART A. EXCESS RETIREMENT BENEFITS










































2

--------------------------------------------------------------------------------




ARTICLE 1.
PURPOSE AND SCOPE OF PART A


1.1Part A; Excess Retirement Benefits. The provisions of Part A of the Plan
shall establish and provide excess retirement benefits to Part A Participants.
1.2Separate Benefits. The Excess Retirement Benefits provided to participants
under Part A of the Plan are separate and independent from Supplemental
Retirement Benefits provided under Part B of the Plan.
1.3Deferral of Compensation. The Excess Retirement Benefits provided to
Participants under Part A of the Plan shall be considered and treated as
deferral of compensation to the extent and in the manner provided for in Section
409A of the Code and Treasury Regulations thereunder.
ARTICLE II.
ELIGIBILITY AND PARTICIPATION


2.1Eligibility. No person other than a Part A Participant shall participate in
Part A of the Plan. In no event shall any employee of the ONEOK Group be
eligible to participate in the Plan.
2.2Scope of Part A Participation. A Part A Participant shall not be entitled to
participate in Part B of the Plan or to receive benefits thereunder unless the
Part A Participant is also a Part B Participant.
2.3Election to Defer Compensation.
A.Except as provided in Section 2.3.B., of this Article, the Company, pursuant
to the Plan, elects, determines and provides for the time and form of payment of
an Excess Retirement Benefit to any eligible Employee who is a Part A
Participant. The time and form of payment of an Excess Retirement Benefit is
stated and provided in Article III of this Part A of the Plan.
B.All Elections made by a Part A Participant under the ONEOK 2005 SERP shall
apply to the same effect under this Plan as if made under the terms of this
Plan. Any Election of the time and form of payment of an Excess Retirement
Benefit of a Part A Participant shall apply with respect to all compensation
deferred under the Plan for the Part A Participant.
C.A Part A Participant shall be allowed to change the form of an annuity benefit
to the extent provided in Section 3.5 of Article III of this Part A of the Plan.
A Part A Participant shall be allowed to make a Subsequent Election as to time
of payment of an Excess Retirement Benefit as provided in Section 3.2 of Article
III of this Part A of the Plan.


3

--------------------------------------------------------------------------------






ARTICLE III.
EXCESS RETIREMENT BENEFIT


3.1Excess Retirement Benefit.
A.     The Company shall pay each Part A Participant the vested Excess
Retirement Benefit attributable to a Part A Participant’s annual eligible
compensation under the Retirement Plan that is in excess of the limitations on
such Part A Participant’s Retirement Plan Benefits contained in Code Sections
401(a)(17) and 415(b).
B.    The Excess Retirement Benefit will be calculated by applying the same
benefit formula, vesting provisions, and early retirement provisions as are in
and apply to the Part A Participant’s Retirement Plan Benefit under the
Retirement Plan.
C.    The Excess Retirement Benefit shall be calculated for the time of the
commencement of payment of it to a Part A Participant (hereinafter referred to
as "Excess Retirement Benefit Commencement Date") pursuant to the terms and
provisions of the Plan governing the time and form of payment thereof,
irrespective of whether or not a corresponding Retirement Plan Benefit is then
being paid or is to commence payment to such Part A Participant at that time,
and irrespective of the time and form of payment of the Retirement Plan Benefit
that has been elected, is being paid or may be paid to the Part A Participant.
D.    The Excess Retirement Benefit shall be calculated and determined for the
Excess Retirement Benefit Commencement Date of a Part A Participant as follows:
(1) Calculate as a single (straight) life annuity payable at age sixty-five
(65);
(2) Apply early retirement provisions based upon the age of the Part A
Participant at the Excess Retirement Benefit Commencement Date;
(3) Apply the factors for the form of payment that has been elected by the Part
A Participant in accordance with the terms and provisions of this Plan as an
actuarial equivalent of a single (straight) life annuity, if such elected form
of payment is other than a single (straight) life annuity in accordance with the
Plan and reasonable actuarial assumptions and methods, as determined by the
Committee; and
(4) Deduct the Retirement Plan Benefit calculated at the same time and form of
payment as the Excess Retirement Benefit, irrespective of the time and form of
payment of the Retirement Plan Benefit elected by the Participant for the
Retirement Plan.
E.    The Committee shall be authorized to take such other actions and apply
procedures that it determines, in its discretion, to calculate, determine and
commence the payment of an Excess Retirement Benefit to a Part A Participant at
the Excess Retirement Benefit Commencement Date.


4

--------------------------------------------------------------------------------






3.2Payment of Excess Retirement Benefit.
A.Subject to the requirements of Section 3.3 below (six-month required delay of
payment for Specified Employee), a vested Excess Retirement Benefit shall be
paid to a Part A Participant entitled thereto or his/her Beneficiary, commencing
on his/her Normal Specified Distribution Date.
B.A Part A Participant shall be allowed to make a Subsequent Election to change
the time of distribution and payment of his/her Excess Retirement Benefit from
his/her Normal Specified Distribution Date to a Subsequent Election Distribution
Date resulting from such election, if:
(i)he/she delivers a written notification of such Subsequent Election to the
Committee, or its designee, in the form it prescribes, not less than twelve (12)
months prior to his/her Normal Specified Distribution Date, and
(ii)he/she makes a corresponding Subsequent Election with respect to any
Supplemental Retirement Benefit he/she is entitled to under Part B of the Plan
in such written notification.
C. A Part A Participant shall be allowed to make a Subsequent Election as to any
Subsequent Election Distribution Date established for the payment of his/her
Excess Retirement Benefit if:
(i)he/she delivers a written notification of such Subsequent Election to the
Committee, or its designee, in the form it prescribes, not less than twelve (12)
months prior to such Subsequent Election Distribution Date, and
(ii)he/she makes a corresponding Subsequent Election with respect to any
Supplemental Retirement Benefit he/she is entitled to under Part B of the Plan
in such written notification.
D.Notwithstanding anything otherwise provided in the Plan or in any Election or
Subsequent Election of a Part A Participant, any Subsequent Election made by a
Part A Participant under the Plan shall result in a Subsequent Election
Distribution Date of his/her Excess Retirement Benefit being established for it,
and the first distribution and payment with respect to which such Subsequent
Election is made being deferred to a Subsequent Election Distribution Date that
is not less than five (5) years from the date such distribution and payment
would otherwise have been made.
E.Except as otherwise expressly specified in the Plan, a distribution or payment
shall be treated as made upon the date specified under the Plan if the payment
is made at such date or a later date within the same taxable year of the
Participant or, if later, by the 15th day of the third calendar month following
the date specified under the Plan and the Participant is not permitted, directly
or indirectly, to designate the taxable year of the payment. In addition, a
distribution or payment shall be treated as made upon the date specified under
the Plan and shall not be treated as an accelerated payment if the payment is
made no earlier than thirty (30) days before the designated payment date and the


5

--------------------------------------------------------------------------------




Participant is not permitted, directly or indirectly, to designate the taxable
year of the payment. For purposes of this paragraph, if the date specified is
only a designated taxable year of the Participant, or a period of time during
such a taxable year, the date specified under the Plan is treated as the first
day of such taxable year or the first day of the period of time during such
taxable year, as applicable. If calculation of the amount of the distribution or
payment is not administratively practicable due to events beyond the control of
the Participant (or Participant's beneficiary), the distribution or payment will
be treated as made upon the date specified under the Plan if the distribution or
payment is made during the first taxable year of the Participant in which the
calculation of the amount of the distribution or payment is administratively
practicable. For purposes of this section, the inability of a Corporation to
calculate the amount or timing of a distribution or payment due to a failure of
a Participant (or Participant's beneficiary) to provide reasonably available
information necessary to make such calculation does not constitute an event
beyond the control of the Participant.
3.3Specified Employee; Six (6) Month Required Delay in Payment. If a Part A
Participant is a Specified Employee, his/her vested Excess Retirement Benefit
shall not commence being paid until after the end of the Specified Employee
Required Deferral Period.
In the case of any Participant who is a Specified Employee as of the date of a
Separation from Service, distribution and payments of any Deferred Compensation
may not be made before the date that is six (6) months after the date of
Separation from Service (or, if earlier than the end of the six-month period,
the date of death of the Specified Employee). For this purpose, a Participant
who is not a Specified Employee as of the date of a Separation from Service will
not be treated as subject to this requirement even if the Participant would have
become a Specified Employee if the Participant had continued to provide services
through the next Specified Employee Effective Date; and a Participant who is
treated as a Specified Employee as of the date of a Separation from Service will
be subject to this requirement even if the Participant would not have been
treated as a Specified Employee after the next Specified Employee Effective Date
had the Specified Employee continued in employment with the Corporation through
the next Specified Employee Effective Date. The required delay in payment is met
if payments to which a Specified Employee would otherwise be entitled during the
first six (6) months following the date of Separation from Service are
accumulated and paid on the first day of the seventh month following the date of
Separation from Service, or if each payment to which a Specified Employee is
otherwise entitled upon a Separation from Service is delayed by six (6) months.
The Committee shall have and retain discretion to choose which method will be
implemented, provided that no direct or indirect election as to the method may
be provided to the Participant. For an affected Specified Employee, a date upon
which the Committee or the Corporation designates that the payment will be made
after the six-month delay is treated as a fixed payment date for purposes of the
other requirements of the Plan once the Separation from Service has occurred.
In such a case, the Part A Participant shall, to the extent permissible under
Code Section 409A, receive a Specified Employee Catch-Up Payment at the end of
the Specified Employee Required Deferral Period and thereafter receive vested
Excess Retirement Benefit monthly payments in accordance with the Plan. If such
a Specified Employee Catch-Up Payment is not permissible under Code Section
409A, the Excess Retirement Benefit shall be paid and distributed to the
Specified Employee in accordance with the requirements of Code Section 409A and
the


6

--------------------------------------------------------------------------------




regulations thereunder, and the time and form of payment elected shall not
otherwise be changed or accelerated.
3.4Vesting of Excess Retirement Benefit. A Part A Participant’s Excess
Retirement Benefit shall unconditionally vest in such Participant and become
nonforfeitable upon such Part A Participant’s completion of five (5) Years of
Service; provided, that the Excess Retirement Benefit shall not be vested and
nonforfeitable upon Retirement if the Part A Participant has not completed five
(5) Years of Service.
3.5Form of Payment.
A.The vested Excess Retirement Benefit shall be paid to a Part A Participant in
the form of payment elected by the Part A Participant, subject to the provisions
of paragraph B. of this Section 3.5, below, as to a Part A Participant who is
Married on or after his/her Initial Participation Date as a Part A Participant
in the Plan.
B.The vested Excess Retirement Benefit shall be paid to a Part A Participant who
is Married on or after his/her Initial Participation Date as a Part A
Participant in the Plan in the form of a 50% qualified joint and survivor
annuity (as defined in the Retirement Plan), unless such Part A Participant in
writing elects a different form of payment of his/her vested Excess Retirement
Benefit which election is delivered to the Committee or its designee, and such
Part A Participant’s Spouse consents in writing to such election of a different
form of payment, and the Spouse’s consent acknowledges the effect of such
election and is witnessed by a Plan representative or notary public, or it is
established to the satisfaction of the Committee that the Spouse consent as
herein required may not be obtained because there is not a Spouse, because the
Spouse cannot be located, or because of a similar circumstances recognized by
the Committee in its sole discretion.
C.A Part A Participant who is not Married may elect a form of payment of his/her
vested Excess Retirement Benefit and designate a Beneficiary, and change his/her
designation of a Beneficiary, without requiring consent by any other person,
irrespective of another person having any other particular relationship to the
Part A Participant (including a Domestic Partner relationship), or another
person previously having been designated as a Beneficiary by the Part A
Participant, subject, however, to the authority, powers and discretion of the
Committee provided for under the Plan.
D.The forms of payment of the vested Excess Retirement Benefit under the Plan
which may be elected by and paid to a Part A Participant shall be the same forms
of payment and benefit as are provided for a vested retirement benefit of a
Group C Participant under the Retirement Plan.
E.Subject to the foregoing provisions of this Section 3.5, the forms of payment
of a vested Excess Retirement Benefit to a Part A Participant and another
individual as a survivor beneficiary, including a Spouse, Domestic Partner,
child or other individual, shall be payable to the Part A Participant and the
survivor beneficiary who is designated in writing as the survivor beneficiary by
the Part A Participant in a written instrument signed


7

--------------------------------------------------------------------------------




by the Part A Participant and delivered to the Committee or its designee in
accordance with procedures prescribed by the Committee.
F.In the event a Part A Participant does not effectively make an election of the
form of payment of a vested Excess Retirement Benefit or does not effectively
designate a survivor beneficiary, if applicable, such vested Excess Retirement
Benefit shall be paid in the same form of payment and benefit and to the Part A
Participant and to his/her beneficiary as applicable under the Retirement Plan
with respect to the Retirement Plan benefit of the Part A Participant. Provided,
the time of payment of the Excess Retirement Benefit to a Part A Participant
shall be determined pursuant to the terms of this Plan and not pursuant to or
under the Retirement Plan.
G.A Part A Participant shall be allowed to change the form of payment of an
Excess Retirement Benefit that is initially elected and designated, or any
permissible form previously elected by the Part A Participant hereunder, to the
extent provided in this Section 3.5. Any such change in the form of payment
pursuant to this Section 3.5 shall be allowed only if (1) it is made in writing
by the Participant in an instrument prescribed by the Committee prior to the
first payment and distribution of an Excess Retirement Benefit, (2) the
Committee determines that the previously elected form of payment and the changed
form of payment are actuarially equivalent applying reasonable actuarial methods
and assumptions, and (3) the Part A Participant complies with such other
requirements as the Committee may prescribe.
H.A change in form of payment of an Excess Retirement Benefit shall not change,
delay or accelerate the scheduled date for the first annuity payment of an
Excess Retirement Benefit under the Plan.
I.Each change in form of payment of an Excess Retirement Benefit pursuant to the
foregoing provisions shall be deemed to make a similar change in the form of
payment with respect to any Supplemental Retirement Benefit payable to the
Participant under the Plan.
J.The Committee may liquidate the Participant’s interest under the Plan in a
lump sum payment if the amount payable is not greater than the applicable dollar
amount under Code Section 402(g)(1)(B) (determined by the Committee utilizing
reasonable actuarial assumptions and methods), provided the payment represents
the complete liquidation of the Participant’s interest in the Plan including all
agreements, methods, programs or other arrangements with respect to which
deferrals of compensation are treated as having been deferred under a single
nonqualified deferred compensation plan under the Treasury Regulations issued
under Code Section 409A.
3.6Disability. If a Part A Participant shall become Disabled prior to Retirement
and such total disability continues for more than six (6) months, such
Participant shall be entitled to receive an Excess Retirement Benefit. The
vested Excess Retirement Benefit of such Part A Participant shall be distributed
on the first day of the month next following the time he/she becomes Disabled if
he/she has attained age fifty (50) at the time he/she becomes Disabled. The
vested Excess Retirement Benefit of such Part A Participant shall be distributed
on the first day of the


8

--------------------------------------------------------------------------------




month next following such Part A Participant attaining the age of fifty (50) if
he/she becomes Disabled prior to attaining that age. The vested Excess
Retirement Benefit shall be paid in the form of payment elected by the Part A
Participant in accordance with Section 3.5 (subject to the provisions of
paragraph B. and J. of section 3.5). A Part A Participant shall be entitled to
make a Subsequent Election with respect to the distribution of a vested Excess
Retirement Benefit in accordance with and subject to the provisions of Section
3.2, above.
3.7Death. In event of the death of a Part A Participant prior to commencing
payment of his/her Excess Retirement Benefit under this Plan, an amount equal to
fifty-five percent (55%) of the vested Excess Retirement Benefit of such Part A
Participant shall be paid and distributed to the Beneficiary of such Part A
Participant under Article IV of this Part A of the Plan, below, in the form of
an annuity for the life of the Beneficiary, payable in monthly payments,
commencing on the first day of the month next following the date of death of
such Part A Participant (subject to the provisions of paragraph J of Section
3.5).
3.8Nonqualified Deferred Compensation Plan Requirements. Notwithstanding
anything to the contrary expressed or implied herein, the deferral of all
compensation under this Plan shall be subject to the requirements set forth in
Article XI, Section 11.1 of Part C of the Plan.
ARTICLE IV.
BENEFICIARY


The Beneficiary of a Part A Participant’s Excess Retirement Benefit shall be the
person or persons who is or are the beneficiary or beneficiaries entitled to
receive the vested Excess Retirement Benefit of the Part A Participant pursuant
to the designation of the form of payment thereof and such Beneficiary made by
the Part A Participant pursuant to the Plan.
ARTICLE V.
LEAVE OF ABSENCE


If a Part A Participant is authorized by the Company for any reason, including
military, medical, or other, to take a leave of absence from employment, such
Part A Participant’s participation in Part A of the Plan shall remain in effect.
ARTICLE VI.
ADMINISTRATION OF PLAN


Except as otherwise expressly provided herein, this Part A of the Plan shall be
administered pursuant to the provisions of Part C of the Plan.


9

--------------------------------------------------------------------------------






























PART B. SUPPLEMENTAL RETIREMENT BENEFITS




























10

--------------------------------------------------------------------------------






ARTICLE I.
PURPOSE AND SCOPE OF PART B


1.1Part B, Supplemental Retirement Benefits. The provisions of Part B of the
Plan shall establish and provide supplemental retirement benefits to Part B
Participants.
1.2Separate Benefits. The Supplemental Retirement Benefits provided to
participants under Part B of the Plan are separate and independent from Excess
Retirement Benefits provided under Part A of the Plan.
1.3Deferral of Compensation. The Supplemental Retirement Benefits provided to
Participants under Part B of the Plan shall be considered and treated as
deferral of compensation to the extent and in the manner provided for in Section
409A of the Code and Treasury Regulations thereunder.
ARTICLE II.


2.1Eligibility. No person other than a Part B Participant who is an Officer
shall participate in Part B of the Plan. In no event shall any employee of the
ONEOK Group be eligible to participate in the Plan.
2.2Scope of Part B Participation. A Part B Participant shall not be entitled to
participate in Part A of the Plan or to receive benefits thereunder unless the
Part B Participant is also a Part A Participant.
2.3Election to Defer Compensation.
A.Except as provided in Section 2.3.B., of this Article, the Company, pursuant
to the Plan, elects, determines and provides for the time and form of payment of
a Supplemental Retirement Benefit to any Part B Participant. The time and form
of payment of a Supplemental Retirement Benefit is stated and provided in
Article III of this Part B of the Plan.
B.All Elections made by a Part B Participant under the ONEOK 2005 SERP shall
apply to the same effect under this Plan as if made under the terms of this
Plan. Any Election of the time and form of payment of a Supplemental Retirement
Benefit of a Part B Participant shall apply with respect to all compensation
deferred under the Plan for the Part B Participant.
C.A Part B Participant shall be allowed to change the form of an annuity benefit
to the extent provided in Section 3.5 of Article III of this Part B of the Plan.
A Part B Participant shall be allowed to make a Subsequent Election as to time
of payment of a Supplemental Retirement Benefit as provided in Section 3.2 of
Article III of this Part B of the Plan.


11

--------------------------------------------------------------------------------






ARTICLE III.
SUPPLEMENTAL RETIREMENT BENEFIT


3.1Supplemental Retirement Benefit.
A. The Company shall pay a monthly Supplemental Retirement Benefit to each Part
B Participant which shall be an amount calculated as follows:
(1) Calculate a single (straight) life annuity payable at age sixty-five (65)
equal to the product of the Part B Participant’s Final Average Earnings,
multiplied by the Part B Participant’s Benefit Factor Percentage at his/her
Retirement under the Table in Section 3.1.D. of this Article III, below, and
then multiplied by the Part B Participant’s Service Factor Percentage at his/her
Retirement under the Table in Section 3.1.E. of this Article III, below;
(2) Apply early commencement of payment provisions based upon the age of the
Part B Participant when Supplemental Retirement Benefit payments to the Part B
Participant commence pursuant to Section 3.1.F. of this Article III, below;
(3) Apply the factors for the form of payment that has been elected by the Part
B Participant in accordance with the terms and provisions of this Plan as an
actuarial equivalent of a single (straight) life annuity, if such elected form
of payment is other than a single (straight) life annuity, in accordance with
the Plan and reasonable actuarial assumptions and methods, as determined by the
Committee; and
(4) Deduct the Retirement Plan Benefit pursuant to Section 3.1.G. of this
Article III, below, and the Excess Retirement Benefit pursuant to Section 3.1.H.
of this Article III, below, calculated at the same time and the form of the
Supplemental Retirement Benefit elected under this Plan, irrespective of the
time and form of payment of the Retirement Plan Benefit elected by the
Participant for the Retirement Plan.
B.The Supplemental Retirement Benefit shall be calculated for the time of the
commencement of payment of it to the Part B Participant (hereinafter referred to
as the "Supplemental Retirement Benefit Commencement Date") pursuant to the
terms and provisions of this Plan governing the time and form of payment
thereof, irrespective of whether or not a corresponding Retirement Plan Benefit
is then being paid or is to commence payment to such Part B Participant at that
time, and irrespective of the time and form of payment of the Retirement Plan
Benefit that has been elected, is being paid or may be paid to the Part B
Participant.
C.The Committee shall be authorized to take such other actions and apply
procedures that it determines, in its discretion, to calculate, determine and
commence the payment of a Supplemental Retirement Benefit to a Part B
Participant at the Supplemental Retirement Benefit Commencement Date.
D.Benefit Factor Percentage. A Part B Participant’s Benefit Factor Percentage
shall be based upon his/her age at his/her Retirement, as follows:


12

--------------------------------------------------------------------------------




Retirement Age
Benefit Factor
Percentage
50 & under
51
52
53
54
55
56
57
58
59
60
61
62
63
64
65 & over
50%
51%
52%
53%
54%
55%
56%
57%
58%
58.5%
59%
59.5%
60%
60%
60%
60%

E.Service Factor Percentage. A Part B Participant’s Service Factor Percentage
shall be based upon his/her completed Years of Service at his/her Retirement, as
follows:
Years of Service
Service Factor Percentage
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20 & over
5%
10%
15%
20%
25%
30%
35%
40%
45%
50%
55%
60%
65%
70%
75%
80%
85%
90%
95%
100%



13

--------------------------------------------------------------------------------






F.Adjustment of Retirement Benefit Payments; Early Commencement. The amount of a
Part B Participant’s Supplemental Retirement Benefit payments will be reduced by
reason of early commencement of payment thereof, based on the following table
depending upon the Part B Participant’s age when Supplemental Retirement Benefit
payments to the Part B Participant commence:
Part B Participant
Age At Commencement
Early Commencement Reduced
Payout Percentage Factor
Under 50
50
51
52
53
54
55
56
57
58
59
60
61
62 & over
0
50%
55%
60%
65%
70%
75%
80%
85%
90%
95%
97%
99%
100%



G.Retirement Plan Benefit Offset. The Supplemental Retirement Benefit of a Part
B Participant shall be offset and reduced by an amount equal to the Retirement
Plan Benefit payable to such Part B Participant to be calculated in the same
form of payment and as if it is to be paid at the time payment of the
Supplemental Retirement Benefit is calculated and made under this Plan.
H.Excess Retirement Benefit Offset. If a Part B Participant is also a Part A
Participant under the Plan and entitled to receive an Excess Retirement Benefit
under Part A of the Plan, the Supplemental Retirement Benefit of such Part B
Participant shall be offset and reduced by an amount equal to such Excess
Retirement Benefit payable to such Part B Participant pursuant to Part A of the
Plan.
3.2Payment of Supplemental Retirement Benefit.
A.Subject to the requirements of Section 3.3 below (six-month required delay of
payment for a Specified Employee), a vested Supplemental Retirement Benefit
shall be paid to a Part B Participant entitled thereto or his/her Beneficiary,
commencing on his/her Normal Specified Distribution Date.
B.A Part B Participant shall be allowed to make a Subsequent Election to change
the time of distribution and payment of his/her Supplemental Retirement Benefit
from his/her Normal Specified Distribution Date to a Subsequent Election
Distribution Date resulting from such election, if:


14

--------------------------------------------------------------------------------




(i)he/she delivers a written notification of such Subsequent Election to the
Committee, or its designee, in the form it prescribes, not less than twelve (12)
months prior to his/her Normal Specified Distribution Date, and
(ii)he/she makes a corresponding Subsequent Election with respect to any Excess
Retirement Benefit he/she is entitled to under Part A of the Plan in such
written notification.
C. A Part B Participant shall be allowed to make a Subsequent Election as to any
Subsequent Election Distribution Date established for payment of his/her
Supplemental Retirement Benefit if:.
(i)he/she delivers a written notification of such Subsequent Election to the
Committee, or its designee, in the form it prescribes, not less than twelve (12)
months prior to such Subsequent Election Distribution Date, and
(ii)he/she makes a corresponding Subsequent Election with respect to any Excess
Retirement Benefit he/she is entitled to under Part A of the Plan in such
written notification.
D.Notwithstanding anything to the contrary otherwise provided in the Plan or in
any Election or Subsequent Election of a Part B Participant, any Subsequent
Election made under the Plan shall result in a Subsequent Election Distribution
Date of his/her Supplemental Retirement Benefit being established for it, and
the first distribution and payment with respect to which such Subsequent
Election is made being deferred to a Subsequent Election Distribution Date that
is for not less than five (5) years from the date such distribution and payment
would otherwise have been made.
E.Except as otherwise expressly specified in the Plan, a distribution or payment
shall be treated as made upon the date specified under the Plan if the payment
is made at such date or a later date within the same taxable year of the
Participant or, if later, by the 15th day of the third calendar month following
the date specified under the Plan and the Participant is not permitted, directly
or indirectly, to designate the taxable year of the payment. In addition, a
distribution or payment shall be treated as made upon the date specified under
the Plan and shall not be treated as an accelerated payment if the payment is
made no earlier than thirty (30) days before the designated payment date and the
Participant is not permitted, directly or indirectly to designate the taxable
year of the payment. For purposes of this paragraph, if the date specified is
only a designated taxable year of the Participant, or a period of time during
such a taxable year, the date specified under the Plan is treated as the first
day of such taxable year or the first day of the period of time during such
taxable year, as applicable. If calculation of the amount of the distribution or
payment is not administratively practicable due to events beyond the control of
the Participant (or Participant's beneficiary), the distribution or payment will
be treated as made upon the date specified under the Plan if the distribution or
payment is made during the first taxable year of the Participant in which the
calculation of the amount of the distribution or payment is administratively
practicable. For purposes of this section, the inability of a Corporation to
calculate the amount or timing of a distribution or payment


15

--------------------------------------------------------------------------------




due to a failure of a Participant (or Participant's beneficiary) to provide
reasonably available information necessary to make such calculation does not
constitute an event beyond the control of the Participant.
3.3Specified Employee; Six (6) Month Required Delay in Payment. If a Part B
Participant is a Specified Employee his/her Supplemental Retirement Benefit
shall not commence being paid until after the end of the Specified Employee
Required Deferral Period.
In the case of any Participant who is a Specified Employee as of the date of a
Separation from Service, distribution and payments of any Deferred Compensation
may not be made before the date that is six (6) months after the date of
Separation from Service (or, if earlier than the end of the six-month period,
the date of death of the Specified Employee). For this purpose, a Participant
who is not a Specified Employee as of the date of a Separation from Service will
not be treated as subject to this requirement even if the Participant would have
become a Specified Employee if the Participant had continued to provide services
through the next Specified Employee Effective Date; and a Participant who is
treated as a Specified Employee as of the date of a Separation from Service will
be subject to this requirement even if the Participant would not have been
treated as a Specified Employee after the next Specified Employee Effective Date
had the Specified Employee continued in employment with the Corporation through
the next Specified Employee Effective Date. The required delay in payment is met
if payments to which a Specified Employee would otherwise be entitled during the
first six (6) months following the date of Separation from Service are
accumulated and paid on the first day of the seventh month following the date of
Separation from Service, or if each payment to which a Specified Employee is
otherwise entitled upon a Separation from Service is delayed by six (6) months.
The Committee shall have and retain discretion to choose which method will be
implemented, provided that no direct or indirect election as to the method may
be provided to the Participant. For an affected Specified Employee, a date upon
which the Committee or the Corporation designates that the payment will be made
after the six-month delay is treated as a fixed payment date for purposes of the
other requirements of the Plan once the Separation from Service has occurred.
In such a case the Part B Participant shall, to the extent permissible under
Code Section 409A, receive a Specified Employee Catch-Up Payment at the end of
the Specified Employee Required Deferral Period and thereafter receive vested
Supplemental Retirement Benefit monthly payments in accordance with the Plan. If
such a Specified Employee Catch-Up Payment is not permissible under Code Section
409A, the Supplemental Retirement Benefit shall be paid and distributed to the
Specified Employee in accordance with the requirements of Code Section 409A and
the regulations thereunder, and the time and form of payment elected shall not
otherwise be changed or accelerated.
3.4Vesting of Supplemental Retirement Benefit. Subject to Sections 3.5 and 3.6
of this Article III, below, a Part B Participant’s Supplemental Retirement
Benefit shall unconditionally vest in such Part B Participant and become
nonforfeitable upon the Part B Participant’s completion of five (5) Years of
Service; provided that the Supplemental Retirement Benefit shall not vest in a
Part B Participant at the time of, or by reason of his/her Retirement or under
any other circumstance if he/she has not completed five (5) Years of Service.
3.5Form of Payment.


16

--------------------------------------------------------------------------------






A.The vested Supplemental Retirement Benefit shall be paid to a Part B
Participant in the form of payment elected by the Part B Participant, subject to
the provisions of paragraph B. of this Section 3.5, below, as to a Part B
Participant who is Married on or after his/her Initial Participation Date as a
Part B Participant in the Plan.
B.The vested Supplemental Retirement Benefit shall be paid to a Part B
Participant who is Married on or after his/her Initial Participation Date as a
Part B Participant in the Plan in the form of a 50% qualified joint and survivor
annuity (as defined in the Retirement Plan), unless such Part B Participant in
writing elects a different form of payment of his/her vested Supplemental
Retirement Benefit which election is delivered to the Committee or its designee,
and such Part B Participant’s Spouse consents in writing to such election of a
different form of payment, and the Spouse’s consent acknowledges the effect of
such election and is witnessed by a Plan representative or notary public, or it
is established to the satisfaction of the Committee that the Spouse consent as
herein required may not be obtained because there is not a Spouse, because the
Spouse cannot be located, or because of a similar circumstances recognized by
the Committee in its sole discretion.
C.A Part B Participant who is not Married may elect a form of payment of his/her
vested Supplemental Retirement Benefit and designate a Beneficiary, and change
his/her designation of a Beneficiary, without requiring consent by any other
person, irrespective of another person having any other particular relationship
to the Part B Participant (including a Domestic Partner relationship), or
another person previously having been designated as a Beneficiary by the Part B
Participant, subject, however, to the authority, powers and discretion of the
Committee provided for under the Plan.
D.The forms of payment of the vested Supplemental Retirement Benefit under the
Plan which may be elected by and paid to a Part B Participant shall be the same
forms of payment and benefit as are provided for a vested retirement benefit of
a Group C Participant under the Retirement Plan.
E.Subject to the foregoing provisions of this Section 3.5, the forms of payment
of a vested Supplemental Retirement Benefit to a Part B Participant and another
individual as a survivor beneficiary, including a Spouse, Domestic Partner,
child or other individual, shall be payable to the Part B Participant and the
survivor beneficiary who is designated in writing as the survivor beneficiary by
the Part B Participant in a written instrument signed by the Part B Participant
and delivered to the Committee or its designee in accordance with procedures
prescribed by the Committee.
F.In the event a Part B Participant does not effectively make an election of the
form of payment of a vested Supplemental Retirement Benefit or does not
effectively designate a survivor beneficiary, if applicable, such vested
Supplemental Retirement Benefit shall be paid in the same form of payment and
benefit and to the Part B Participant and to his/her beneficiary as applicable
under the Retirement Plan with respect to the Retirement Plan benefit of the
Part B Participant. Provided, the time of payment of the Supplemental Retirement
Benefit to a Part B Participant shall be determined pursuant to the terms of
this Plan and not pursuant to or under the Retirement Plan.


17

--------------------------------------------------------------------------------






G.A Part B Participant shall be allowed to change the form of payment of a
Supplemental Retirement Benefit that is initially elected and designated, or any
permissible form previously elected by the Part B Participant hereunder, to the
extent provided in this Section 3.5. Any such change in the form of payment
pursuant to this Section 3.5 shall be allowed only if (1) it is made in writing
by the Part B Participant in an instrument prescribed by the Committee prior to
the first payment and distribution of a Supplemental Retirement Benefit, (2) the
Committee determines that the previously elected form of payment and the changed
form of payment are actuarially equivalent applying reasonable actuarial methods
and assumptions, and (3) the Part B Participant complies with such other
requirements as the Committee may prescribe.
H.A change in form of payment pursuant to the foregoing provisions shall not
change, delay or accelerate the scheduled date for the first annuity payment of
a Supplemental Retirement Benefit under the Plan.
I.Each change in form of payment of a Supplemental Retirement Benefit pursuant
to the foregoing provisions shall be deemed to make a similar change in form of
payment with respect to any Excess Retirement Benefit payable to the Participant
under the Plan.
J.The Committee may liquidate the Participant’s interest under the Plan in a
lump sum payment if the amount payable is not greater than the applicable dollar
amount under Code Section 402(g)(1)(B) (determined by the Committee utilizing
reasonable actuarial assumptions and methods), provided the payment represents
the complete liquidation of the Participant’s interest in the Plan including all
agreements, methods, programs or other arrangements with respect to which
deferrals of compensation are treated as having been deferred under a single
nonqualified deferred compensation plan under the Treasury Regulations issued
under Code Section 409A.
3.6Disability. If a Part B Participant becomes Disabled prior to his/her
Separation from Service, the vested Supplemental Retirement Benefit of such Part
B Participant shall be distributed on the first day of the month next following
the time he/she becomes Disabled if he/she has attained age fifty (50) at the
time he/she becomes Disabled. The vested Supplemental Retirement Benefit of such
Part B Participant shall be distributed on the first day of the month next
following such Part B Participant attaining the age of fifty (50) if he/she
becomes Disabled prior to attaining that age. The vested Supplemental Retirement
Benefit shall be paid in the form of payment elected by the Part B Participant
in accordance with Section 3.5 (subject to the provisions of Section B. and J.
of section 3.5). A Part B Participant shall be entitled to make a Subsequent
Election with respect to the distribution of a vested Supplemental Retirement
Benefit in accordance with and subject to the provisions of Section 3.2, above.
3.7Death. In the event of the death of a Part B Participant prior to commencing
payment of his/her Supplemental Retirement Benefit an amount equal to fifty-five
percent (55%) of the vested Supplemental Retirement Benefit shall be paid and
distributed to the Beneficiary of such Part B Participant under Article IV of
this Part B of the Plan, below, in the form of an annuity for the life of the
Beneficiary, payable in monthly payments, commencing on the first day of the


18

--------------------------------------------------------------------------------




month next following the date of death of such Part B Participant (subject to
the provisions of Section J of Section 3.5).
3.8Nonqualified Deferred Compensation Plan Requirements. Notwithstanding
anything to the contrary expressed or implied herein, the deferral of all
compensation under this Plan shall be subject to the requirements set forth in
Article XI, Section 11.1 of Part C of the Plan.
ARTICLE IV.
BENEFICIARY


The Beneficiary of a Part B Participant’s Supplemental Retirement Benefit shall
be the person or persons who is or are the beneficiary or beneficiaries entitled
to receive the vested Supplemental Retirement Benefit of the Part B Participant
pursuant to the designation of the form of payment and of such Beneficiary made
by the Part B Participant pursuant to the Plan.
ARTICLE V.
SUPPLEMENTAL RETIREMENT BENEFIT ADJUSTMENTS


The Committee shall be authorized to make and apply special adjustments in
determining the amount of a Part B Participant’s Supplemental Retirement
Benefit. Such adjustments may be made from time to time by the Committee for any
Part B Participant, and may include, without limitation, the granting or deemed
accrual of additional Years of Service, the waiver of an offset of retirement
benefits provided by a prior employer, or such other adjustments as the
Committee determines, in its sole discretion; provided, however, that no such
adjustment shall be effective until it is made and expressly acknowledged in
writing by the Committee.
ARTICLE VI.
LEAVE OF ABSENCE


If a Part B Participant is authorized by the Company for any reason, including
military, medical, or other, to take a leave of absence from employment, such
Part B Participant’s Plan Agreement shall remain in effect.
ARTICLE VII.
ADMINISTRATION OF PART B OF THE PLAN


Except as otherwise expressly provided herein, this Part B of the Plan shall be
administered pursuant to the provisions of Part C of the Plan.




19

--------------------------------------------------------------------------------


























































PART C.
PLAN ADMINISTRATION AND MISCELLANEOUS PROVISIONS








































20

--------------------------------------------------------------------------------




ARTICLE I.
PURPOSE AND SCOPE OF PART C


The purpose of Part C of the Plan is to establish and provide certain provisions
governing the administration, and interpretation and application of all the
provisions of the Plan. Unless otherwise expressly indicated, the terms and
provisions of Part C of the Plan shall be applicable to Part A, Part B and Part
C of the Plan.
ARTICLE II.
DEFINITIONS AND CONSTRUCTION


2.1Definitions. For purposes of Parts A, B and C of the Plan, the following
phrases or terms shall have the indicated meanings unless otherwise clearly
apparent from the context:
“Base Cash Compensation” shall mean the regular monthly salary paid to a
Participant by the Company before any deductions or exclusions for taxes or
other purposes, and excluding any vehicle allowance, incentives, commissions and
any other special pay.
“Beneficiary” shall mean the individual or individuals designated as entitled to
survivor benefits as a beneficiary of a Participant in accordance with the Plan.
“Board of Directors” shall mean the Board of Directors of ONE Gas, Inc., unless
otherwise indicated or the context otherwise requires.
“Change in Ownership or Control” shall mean (i) prior to the effective date of
the Separation, a change in the ownership or effective control of ONEOK or in
the ownership of a substantial portion of ONEOK’s assets within the meaning of
Code Section 409A and the Treasury Regulations thereunder; and (ii) on or after
the effective date of the Separation, a change in the ownership or effective
control of ONE Gas or in the ownership of a substantial portion of ONE Gas’s
assets within the meaning of Code Section 409A and the Treasury Regulations
thereunder. For avoidance of doubt, the Separation will not constitute a Change
in Ownership or Control for purposes of the Plan.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Committee” shall mean the Executive Compensation Committee of the Board of
Directors or such other Committee appointed to manage and administer the Plan
and individual Plan Agreements in accordance with the provisions of Article III
of this Part C of the Plan.
“Company” shall mean ONE Gas, Inc., an Oklahoma corporation, or any division or
subsidiary thereof.
“Compensation” shall mean the Base and Short-Term Incentive Cash Compensation
from the Company paid to or deferred by a Participant during a calendar year.


21

--------------------------------------------------------------------------------






“Declaration of Domestic Partnership” shall mean a written declaration,
certificate, affidavit or other instrument prescribed by the Committee that is
signed by a Participant and/or a Domestic Partner to describe and confirm a
Participant’s domestic partner relationship with the Domestic Partner.
“Deferred Compensation” shall mean any Excess Retirement Benefit or Supplemental
Retirement Benefit to be paid to a Participant pursuant to the Plan.
“Disabled” shall mean that a Participant is unable to engage in substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or is, by reason of
any medically determinable physical or mental impairment which can be expected
to last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident or health plan covering Employees of the Company.
“Domestic Partner” shall mean an individual other than a Participant with whom
the Participant has a domestic partner relationship which meets the following
requirements:
A.
A relationship between partners of the same or opposite sex who:

1.    Are registered with state or local government as domestic partners     (as
applicable by state), or have jointly signed a written Declaration of
    Domestic Partnership as provided for herein, or have a marriage license
    for persons who reside in states that recognize civil unions;


2.    Are in a committed relationship and are not married to or legally
    separated from any other individual under either statutory or common law;


3.    Are financially interdependent and have furnished proof of
joint        ownership and have furnished documents to include two (2) of the
    conditions of joint ownership; and
B.
Conditions of a Declaration of Domestic Partnership are the following:



1.    The individual who signs the Declaration of Domestic Partnership with the
Participant must be an adult individual with whom a Participant declares he/she
has chosen to share one another's lives in an intimate and committed
relationship of mutual caring, the establishment of which domestic partnership
is confirmed when both persons sign and deliver a Declaration of Domestic
Partnership to the Committee, or its designee, in the form prescribed by it, and
at the time of delivery (a) neither person is married to someone else or is a
member of another domestic partnership with someone else that has not been
terminated, dissolved, or adjudged a nullity, (b) the two (2) persons are not
related by blood in a way that would prevent them from being married to each
other in the state of their residence,


22

--------------------------------------------------------------------------------




(c) both persons are at least eighteen (18) years of age, (d) either (i) both
    persons are members of the same sex, or (ii) the two (2) persons are members
of the opposite sex, and (e) both persons are capable of consenting to the
domestic partnership.


2.    The Participant and the other individual furnish satisfactory proof of at
least two (2) of the following:


a.     Joint checking, bank, or investment account.


b.     Joint credit account, mortgage or lease for residence
                        identifying both partners as tenants.


c.     Joint ownership of an automobile or home.


d.     A Will or revocable living trust and/or life insurance
                        policy which designates the other as a primary
beneficiary.


e.    Beneficiary Designation form for a retirement plan which
                        designates the other as primary beneficiary.


“Effective Date” shall mean the effective date of the Plan, December 1, 2017.
“Election” shall mean the Election of a Participant or by the Company to defer
payment and distribution of Deferred Compensation to a Participant made pursuant
to the terms and provisions of the ONEOK 2005 SERP, that shall include the
Participant's Election of the time of payment and the Company's Election of the
form of payment.
“Employee” shall mean any person who is in the regular full-time employment of
the Company or is on authorized leave of absence therefrom, as determined by the
personnel rules and practices of the Company. The term does not include persons
who are retained by the Company solely as consultants or under contract.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“Excess Retirement Benefit” shall mean an amount equal to the difference between
(i) the Retirement Plan Benefit to which the Part A Participant would be
entitled under the Retirement Plan if such Retirement Plan Benefit was computed
without the restrictions or limitations imposed by Sections 401(a)(17) and
415(b) of the Code as now or hereafter in effect, less (ii) the amount of
Retirement Plan Benefit payable to the Part A Participant under the Retirement
Plan.
“Final Average Earnings” shall mean the average of the highest thirty-six (36)
consecutive months Compensation during the last sixty (60) month period of an
Employee’s employment with the Company.


23

--------------------------------------------------------------------------------






“Fixed Schedule” shall mean the distribution or payment of compensation deferred
under the Plan in a fixed schedule of distributions or payments in accordance
with the Participant’s Election.
“Former ONE Gas Employee” means any individual (or any beneficiary, dependent,
or alternate payee of such individual, as the context requires) whose employment
with any member of the ONEOK Group was terminated prior to January 1, 2014, if
such individual was allocated in connection with the Separation to any member of
the ONE Gas Group as of January 1, 2014 by ONEOK in its sole discretion.
“Initial Participation Date” shall mean the date an Employee first became a Part
A Participant and/or Part B Participant in the ONEOK 2005 SERP.
“Married” (or “Marriage”) shall mean a legal union between Spouses.
“Normal Specified Distribution Date” shall mean as to a Part A Participant or
Part B Participant, the first day of the calendar month next following or
coincident with the later of the date the Participant has elected in his/her
Election the Specified Time of payment and distribution of compensation deferred
under the Plan which shall be either (1) the later of (a) a Specified Date, or
(b) the date such Part A Participant (i) attains age fifty (50), (ii) completes
five (5) years of service with the Company, and (iii) has a Separation from
Service with the Company; or (2) the date such Part A Participant (a) attains
age fifty (50), (b) completes five (5) years of service with the Company, and
(c) has a Separation from Service with the Company.
“Officer” shall mean a person who is an elected officer of the Company.
“ONE Gas” shall mean ONE Gas, Inc., an Oklahoma corporation, or any division or
subsidiary thereof.
“ONE Gas Employee” means an active employee or an employee on vacation or on
approved leave of absence (including sick leave, qualified military service
under the Uniformed Services Employment and Reemployment Rights Act of 1994, as
amended, and leave under the Family Medical Leave Act, as amended), in either
case, of any member of the ONE Gas Group on or after January 1, 2014, and shall
include any beneficiary, dependent, or alternate payee of such employee, as the
context requires.
“ONE Gas Group” means ONE Gas and each subsidiary of ONE Gas as of January 1,
2014 and any ONE Gas subsidiary that is established or acquired after January 1,
2014.
“ONE Gas Pre-2005 SERP” shall mean the separate ONE Gas, Inc. Supplemental
Executive Retirement Plan, which ONE Gas established effective January 1, 2014
to receive liabilities transferred from the ONEOK Frozen SERP in connection with
the Separation.
“ONEOK” shall mean ONEOK, Inc., an Oklahoma corporation.


24

--------------------------------------------------------------------------------






“ONEOK 2005 SERP” shall mean the ONEOK, Inc. 2005 Supplemental Executive
Retirement Plan.
“ONEOK Frozen SERP” shall mean the ONEOK, Inc. Supplemental Executive Retirement
Plan, which was frozen pursuant to the terms thereof effective December 31,
2004.
“ONEOK Group” means (i) prior to January 1, 2014, ONEOK and any of its direct or
indirect subsidiaries, and (ii) on and after January 1, 2014, ONEOK and its
subsidiaries as of January 1, 2014 (other than any member of the ONE Gas Group)
and any ONEOK subsidiary (other than any member of the ONE Gas Group) that is
established or acquired after January 1, 2014.
“Part A Participant” shall mean a ONE Gas Employee or Former ONE Gas Employee
who was a Part A Participant in the ONEOK 2005 SERP immediately before January
1, 2014. Exhibit B sets forth the Part A Participants in the Plan.
“Part B Participant” shall mean shall mean a ONE Gas Employee or Former ONE Gas
Employee who is an Officer and was a Part B Participant in the ONEOK 2005 SERP
immediately before January 1, 2014. Exhibit C sets forth the Part B Participants
in the Plan.
“Participant” shall mean a Part A Participant, Part B Participant or both Part A
Participant and Part B Participant, as applicable.
“Performance-Based Compensation” shall mean Compensation that is conditioned
upon or subject to meeting certain requirements similar to those under Code
Section 162(m), as more particularly provided for in Treasury Regulations issued
under Code Section 409A.
“Plan Agreement” shall mean a written agreement which was entered into by and
between ONEOK and a Participant pursuant to the terms of the ONEOK 2005 SERP,
which shall apply to the same effect under this Plan as if entered into by and
between the Company and the Participant.
“Plan” shall mean this ONE Gas, Inc. Supplemental Executive Retirement Plan as
embodied herein and as amended from time to time.
“Rabbi Trust” shall mean the trust created to hold assets which will be used to
pay the benefits provided hereunder, as provided in Section 5.4 of Article V of
this Part C of the Plan.
“Retirement” and “Retire” shall mean when Participant attains age fifty (50),
completes five (5) years of service with the Company, and has a Separation from
Service other than Separation from Service as a result of death of the Employee,
irrespective of whether or not the Employee is considered to have retired under
the Retirement Plan or for any other purpose at the time of his/her termination
of employment.


25

--------------------------------------------------------------------------------






“Retirement Plan” shall mean the ONE Gas, Inc. Retirement Plan.
“Retirement Plan Benefit” shall mean the benefit or benefits to which a Part A
and/or Part B Participant is entitled under the Retirement Plan.
“Retirement Plan Benefit Commencement Date” means the date a Participant
commences receiving payments of his/her Retirement Benefits under the Retirement
Plan.
“Separation” means the separation of ONEOK’s local natural gas distribution
business into an independent, publicly traded entity to be known as ONE Gas.
“Separation from Service” means (i) prior to the effective date of the
Separation, the termination of a Participant's employment within the meaning of
Treasury Regulations section 1.409A-1(h) with all members of the ONEOK Group and
all members of the ONE Gas Group; and (ii) on or after the effective date of the
Separation, the termination of a Participant's employment within the meaning of
Treasury Regulations section 1.409A-1(h) with the Company and all members of the
ONE Gas Group.
“Service” shall mean employment of a Participant by the Company as a regular
full-time employee.
“Short-Term Incentive Cash Compensation” shall mean any payment by the Company
under the ONE Gas, Inc. Annual Employee Incentive Plan or the ONE Gas, Inc.
Annual Officer Incentive Plan.
“Specified Date” means a specific future date in a calendar year.
“Specified Employee” shall mean an Employee who, as of the date of the
Employee's Separation from Service, is a key employee of the Company if any
stock of the Company is then publicly traded on an established securities market
or otherwise; and for purposes of this definition, an Employee is a key employee
if the Employee meets the requirements of Code Section 416(i)(1)(A)(i), (ii), or
(iii) (applied in accordance with the regulations thereunder and disregarding
section 416(i)(5)) at any time during the 12-month period ending on a Specified
Employee Identification Date. If an Employee is a key employee as of a Specified
Employee Identification Date, the Employee shall be treated as a key employee
for purposes of the Plan for the entire 12-month period beginning on the
Specified Employee Effective Date. For purposes of identifying a Specified
Employee by applying the requirements of section 416(i)(1)(A)(i), (ii), and
(iii), the definition of compensation under §1.415(c)-2(a) shall be used,
applied as if the Company were not using any safe harbor provided in
§1.415(c)-2(d), were not using any of the elective special timing rules provided
in §1.415(c)-2(e), and were not using any of the elective special rules provided
in §1.415(c)-2(g).
“Specified Employee Catch-Up Payment” shall mean a lump sum payment equal to all
regularly scheduled Excess Retirement Benefit and/or Supplemental Retirement
Benefit monthly payments to which a Part A Participant or Part B Participant is
entitled to under the Plan but which are not paid on and after the commencement
of payment of his/her Retirement Plan Benefit because of a Specified Employee
Required Deferral Period.


26

--------------------------------------------------------------------------------






“Specified Employee Effective Date” means the first day of the fourth month
following the Specified Employee Identification Date.
“Specified Employee Identification Date” means December 31.
“Specified Employee Required Deferral Period” shall mean the deferral of payment
and distribution of an Excess Retirement Benefit or a Supplemental Retirement
Benefit with respect to a Part A Participant or Part B Participant,
respectively, until a date which is six (6) months after the date of the
Separation from Service of such Participant.
“Specified Time” shall mean a specified date at which Deferred Compensation
deferred by or for a Participant pursuant to the Plan is required to be
distributed or paid and which is specified at the time the Election of deferral
of such Deferred Compensation.
“Spouse” shall mean a person recognized as a legal spouse for purposes of
federal income tax laws.
“Subsequent Election” shall mean an irrevocable written election made by a
Participant to change the time of distribution or payment of Deferred
Compensation deferred under the Plan that is made at any time after the initial
Election with respect to such Deferred Compensation, or after a prior Subsequent
Election. Provided, that a change in a form of payment before a life annuity
payment has been made under the Plan, from one type of life annuity to another
type of life annuity with the same scheduled date of the first annuity payment
shall not be considered as a change in the time and form of payment constituting
a Subsequent Election if the annuities are actuarially equivalent, and such
change is allowed as contemplated in Treasury Regulations §1.409A-2(b)(ii).
“Subsequent Election Distribution Date” shall mean with respect to a Part A
Participant or Part B Participant, the first day of the calendar month next
following or coincident with the first date on or after Subsequent Election
Specified Time on which the Participant (i) has a Separation from Service with
the Company, (ii) has attained age fifty (50), and (iii) has completed five (5)
years of service with the Company.
"Subsequent Election Specified Time" shall mean a specified fixed date in a
calendar year that must be specified in writing by the Participant in a
Subsequent Election that is not less than five (5) years from the date payment
would otherwise have been made to the Participant. The written specification of
the then applicable Specified Time or Subsequent Election Specified Time shall
in all cases specify and fix a Subsequent Election Specified Time that is not
less than five (5) years from the then applicable Specified Time or Subsequent
Election Specified Time, as the case may be, that has been elected and is in
effect under the Plan.
“Supplemental Retirement Benefit” shall mean the supplemental retirement benefit
to be paid to a Part B Participant pursuant to Article III and other applicable
provisions of Part B of the Plan.


27

--------------------------------------------------------------------------------






“Transferred Participant” shall mean a ONE Gas Employee or Former ONE Gas
Employee who was a Part A Participant or a Part B Participant in the ONEOK 2005
SERP immediately before January 1, 2014.
“Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant resulting from illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152(a)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary circumstances arising as a result of events beyond the
control of the Participant, and it is intended and directed with respect to any
such Unforeseeable Emergency that any amounts distributed under the Plan by
reason thereof shall not exceed the amounts necessary to satisfy such emergency
plus amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship.
“Years of Service” shall include each full year, but not any portion of a year,
during which the Participant has been employed by the Company or any division or
subsidiary thereof.
2.2Construction. The singular when used herein may include the plural unless the
context clearly indicates to the contrary. The words “hereof”, “herein”,
“hereunder”, and other similar compounds of the word “here” shall mean and refer
to the entire Plan and not to any particular provision or section. Whenever the
words “Article” or “Section” are used in the Plan, or a cross reference to an
“Article” or “Section” is made, the Article or Section referred to shall be an
Article or Section of the same Part of the Plan unless otherwise specified.
2.3Plan Purpose. The Plan is intended to be an unfunded deferred compensation,
excess and supplemental retirement benefit plan established and maintained for a
select group of management and highly compensated employees of the Company
within the meaning of Sections 201(2) and (7), 301(a)(3), (9) and 401(a)(1) of
ERISA, and the Company intends that any Participant or Beneficiary shall have
the status of an unsecured creditor as to the Plan or any trust, fund or other
arrangement established under or with respect to the Plan, and the Plan shall be
construed, interpreted and administered in accordance with such intended
purpose.
ARTICLE III.
COMMITTEE


3.1Appointment of Committee. The general administration of the Plan, including
all provisions of Part A and Part B of the Plan, and any Plan Agreements
executed hereunder, as well as construction and interpretation thereof, shall be
vested in the Committee, the number and members of which shall be designated and
appointed from time to time by, and shall serve at the pleasure of, the Board of
Directors. Any such member of the Committee may resign by notice in writing
filed with the Board of Directors. Vacancies shall be filled promptly by the
Board of Directors. The Committee may, at its discretion, delegate discretionary
authority for day-to-day administration of the Plan to the Company’s Benefit
Plan Administration Committee or its authorized representatives pursuant to a
duly adopted resolution or a memorandum of action signed


28

--------------------------------------------------------------------------------




by all members of the Committee or approved via electronic transmission. All
actions taken by the Company’s Benefit Plan Administration Committee or its
authorized representative shall have the same legal effect and shall be entitled
to the same deference as if taken by the Committee itself.
3.2Committee Officials. The Board of Directors may designate one of the members
of the Committee as Chairman and may appoint a secretary who need not be a
member of the Committee. The secretary shall keep minutes of the Committee’s
proceedings and all data, records, and documents relating to the Committee’s
administration of the Plan and any Plan Agreements executed hereunder. The
Committee may appoint from its number such subcommittees with such powers as the
Committee shall determine. The Committee may authorize one or more of its
members, or any other person as agent of the Committee to execute or deliver any
instrument, make any payment on behalf of the Committee, or otherwise act for
and on behalf of the Committee with respect to the Plan.
3.3Committee Action. All resolutions or other actions taken by the Committee
shall be by the vote of a majority of those present at a meeting at which a
majority of the members are present, or in writing by all the members at the
time in office if they act without a meeting.
3.4Committee Rules and Powers. Subject to the provisions of the Plan, the
Committee may from time to time establish rules, forms, and procedures for the
administration of the Plan, including Plan Agreements. Except as herein
otherwise expressly provided, the Committee shall have the exclusive right to
interpret the Plan and any Plan Agreements, and to decide any and all matters
arising thereunder or in connection with the administration of the Plan and any
Plan Agreements, and it shall endeavor to act, whether by general rules or by
particular decisions, so as not to discriminate in favor of or against any
person. The Committee shall have the exclusive right to determine if a
Participant has become Disabled with respect to a Participant (consistent with
the Plan’s definition of the term), such determinations to be made on the basis
of such medical and/or other evidence that the Committee, in its sole and
absolute discretion, may require. Such decisions, actions, and records of the
Committee shall be conclusive and binding upon the Company, the Participants,
and all persons having or claiming to have rights or interests in or under the
Plan.
3.5Reliance on Certificates, etc. The members of the Committee and the officers
and Directors of the Company shall be entitled to rely on all certificates and
reports made by any duly appointed accountants, and on all opinions given by any
duly appointed legal counsel. Such legal counsel may be counsel for the Company.
3.6Liability of Committee. No member of the Committee shall be liable for any
act or omission of any other member of the Committee, or for any act or omission
on his part, excepting only his own willful misconduct. The Company shall
indemnify and save harmless each member of the Committee against any and all
expenses and liabilities arising out of membership on the Committee, excepting
only expenses and liabilities arising out of a Committee member’s own willful
misconduct. Expenses against which a member of the Committee shall be
indemnified hereunder shall include, without limitation, the amount of any
settlement or judgment, costs, counsel fees, and related charges reasonably
incurred in connection with a claim asserted, or a proceeding brought, or
settlement thereof. The foregoing right of indemnification shall be in addition
to any other rights to which any such member may be entitled.


29

--------------------------------------------------------------------------------






3.7Determination of Benefits. In addition to the powers hereinabove specified,
the Committee shall have the power to compute and certify, under the Plan and/or
any Plan Agreement, the amount and kind of benefits from time to time payable to
Participants and their Beneficiaries, and to authorize all disbursements for
such purposes.
3.8Information to Committee. To enable the Committee to perform its functions,
the Company shall supply full and timely information to the Committee on all
matters relating to the compensation of all Participants, their retirement,
death, or other cause for termination of employment, and such other pertinent
facts as the Committee may require.
ARTICLE IV.
ADOPTION OF PLAN BY SUBSIDIARY,
AFFILIATED OR ASSOCIATED COMPANIES


Any corporation which is a subsidiary of the Company may, with the approval of
the Board of Directors, adopt the Plan and thereby come within the definition of
Company in Article I of Part C of the Plan.
ARTICLE V.
SOURCE OF BENEFITS


5.1Benefits Payable. Excess Retirement Benefits and Supplemental Retirement
Benefits payable hereunder shall be paid exclusively from the general assets of
the Company or the Rabbi Trust to be established pursuant to Section 5.4 of this
Article V; provided, that no person entitled to payment hereunder shall have any
claim, right, security interest, or other interest in any fund, trust, account,
insurance contract, or asset of the Company which may be looked to for such
payment. The Company’s liability for the payment of benefits hereunder shall be
evidenced only by the Plan and each Plan Agreement entered into between the
Company and a Participant.
5.2Investments to Facilitate Payment of Benefits. Although the Company is not
obligated to invest in any specific asset or fund, or purchase any insurance
contract, in order to provide the means for the payment of any Excess Retirement
Benefits and Supplemental Retirement Benefits under the Plan, the Company may
elect to do so, and, in such event, no Participant shall have any interest
whatever in such asset, fund, or insurance contract. In the event the Company
elects to purchase or causes to be purchased insurance contracts on the life of
a Participant as a means for making, offsetting, or contributing to any payment,
in full or in part, which may become due and payable by the Company under the
Plan or a Participant’s Plan Agreement, such Participant agrees to cooperate in
the securing of life insurance on his/her life by furnishing such information as
the Company and the insurance carrier may require, including the results and
reports of previous Company and other insurance carrier physical examinations as
may be requested, and taking any other action which may be requested by the
Company and the insurance carrier to obtain such insurance coverage. If a
Participant does not cooperate in the securing of such life insurance, the
Company shall have no further obligation to such Participant under the Plan.
5.3Ownership of Insurance Contracts. The Company shall be the sole owner of any
insurance contracts acquired on the life of a Participant with all incidents of
ownership therein,


30

--------------------------------------------------------------------------------




including, but not limited to, the right to cash and loan values, dividends, if
any, death benefits, and the right to termination thereof, and a Participant
shall have no interest whatsoever in such contracts, if any, and shall exercise
none of the incidents of ownership thereof. Provided, however, the Company may
assign any such insurance contracts to the trustee of the Rabbi Trust.
5.4Trust for Payment of Benefits. The Company shall create or utilize a Rabbi
Trust for the purpose of facilitating any retirement benefits payable hereunder.
Such trust will be funded to provide the applicable vested Excess Retirement
Benefits and Supplemental Retirement Benefits payable under the Plan upon the
occurrence of any of the following events:
a)    At the Retirement of, and commencement of payment of an Excess Retirement
Benefit or a Supplemental Retirement Benefit to a Plan Participant;
b)    Upon a decision by the Committee, or by the Board of Directors; or
c)    Upon a Change in Ownership or Control.
Such funding may be in the form of single premium annuities, or an amount
sufficient for the trustee to purchase single premium annuities, or life
insurance policies or contracts insuring the lives of Participants, as the case
may be, from qualified and financially sound insurance companies, and such other
forms or types of investments the Company may select from time to time to
provide the applicable vested Excess Retirement Benefits and Supplemental
Retirement Benefits payable under the Plan and Plan Agreements. Such funding and
the purchase of insurance, if any, will not relieve the Company of its
obligations to pay or cause to be paid the benefits hereunder.
The Rabbi Trust may be maintained and administered to also provide for the
funding of payment of amounts payable to participants in other deferred
compensation and benefit plans of the Company. The funding, investments and
administration of the Rabbi Trust in connection with such other separate plan or
plans shall be separately administered and accounted for as determined to be
necessary and appropriate by the Company and trustee pursuant to the terms of
the Rabbi Trust. It shall be permissible for the trustee to invest funds of the
Rabbi Trust in one or more forms of investment that is common to plans being
funded thereunder.
The Rabbi Trust shall be a grantor trust of which the Company is the grantor
within the meaning of the Code. The principal of the Rabbi Trust held and
administered for providing payments under this Plan, or any share thereof so
held and administered, and any earnings thereon, shall be held separate and
apart from other funds of the Company and shall be used exclusively for the uses
and purposes of Part A Participants and/or Part B Participants in the Plan and
general creditors of the Company as specified herein below and in the trust
instrument. Part A Participants and Part B Participants in the Plan and their
Beneficiaries shall have no preferred claim on, or any beneficial ownership in
any assets of the Rabbi Trust; and any rights created under the Plan or any Plan
Agreements, and the Rabbi Trust are to be made unsecured contractual rights of
Part A Participants and Part B Participants (and their Beneficiaries, if
applicable) against the Company; and assets held by the Rabbi Trust will be
subject to the claims of the Company’s general creditors under federal and state
law in the event of insolvency of the Company.


31

--------------------------------------------------------------------------------






ARTICLE VI.
TERMINATION OF EMPLOYMENT


Neither the Plan nor any Plan Agreement with a Participant hereunder, either
singly or collectively, in any way obligate the Company, or any subsidiary of
the Company, to continue the employment of a Part A Participant or a Part B
Participant with the Company, or any subsidiary of the Company, nor does either
limit the right of the Company or any subsidiary of the Company at any time and
for any reason to terminate such Part A Participant’s or Part B Participant’s
employment. Termination of a Part A Participant’s or Part B Participant’s
employment with the Company, or any subsidiary of the Company, for any reason,
whether by action of the Company, subsidiary, or such a Part A Participant or
Part B Participant, shall immediately terminate such Participant’s participation
in the Plan and any such Participant’s Plan Agreement, and all further
obligations of either party thereunder, except as may be provided in Article
VIII of this Part C, and the Participant’s Plan Agreement. In no event shall the
Plan or a Plan Agreement, either singly or collectively, by their terms or
implications constitute an employment contract of any nature whatsoever between
the Company, or any subsidiary, and a Part A Participant or Part B Participant.
ARTICLE VII.
TERMINATION OF PARTICIPATION


A Part A Participant and a Part B Participant reserves the right to terminate
participation in the Plan and any such Participant’s Plan Agreement at any time
by giving the Company written notice of such termination not less than 30 days
(i) prior to the anniversary date of any contract or contracts of insurance on
the life of such Part A Participant or Part B Participant which may be in force
and utilized by the Company in connection with the Plan, or (ii) prior to the
date a Part A Participant or Part B Participant selects for termination if no
insurance contract is in effect.
ARTICLE VIII.
TERMINATION, AMENDMENT, MODIFICATION,
OR SUPPLEMENT OF THE PLAN


8.1Amendment or Termination. Subject to Section 8.2, below, the Company reserves
the right to amend, modify, supplement, or terminate the Plan, wholly or
partially, from time to time, and at any time. The Company likewise reserves the
right to amend, modify, or supplement any written instrument made or delivered
with respect to the administration of the Plan, or any Plan Agreement, wholly or
partially, from time to time. Such right to amend, modify, supplement, or
terminate the Plan or any Plan Agreement, as the case may be, shall be exercised
for the Company by the Board of Directors; provided, that the Committee shall
also be authorized to amend or modify the terms and provisions of the Plan, or
such a written instrument or Plan Agreement, except that any amendment or
modification of the Plan or Plan Agreement that changes the form or amount of
any payment or benefit provided for under the Plan shall be made only by action
of the Board of Directors; provided, further, in the event of a Change in
Ownership or Control of the Company, for a period of two (2) years after the
date of such Change of Ownership or Control the surviving corporation may
terminate or amend the Plan only by substitution by such corporation of another
plan or program, or by amendments to the Plan, which provide benefits no less
favorable to the Part A Participants or Part B Participants of this Plan; and


32

--------------------------------------------------------------------------------




upon the expiration of such two (2) year period such surviving corporation may
thereafter terminate or amend the Plan or any such substituted plan subject in
any case to Section 8.2, below.
8.2Rights and Obligations Upon Amendment, Termination. The following terms and
conditions shall govern the rights and obligations of a Part A Participant or
Part B Participant and the Company (including any surviving corporation in event
of a Change of Ownership or Control), respectively, with respect to the
amendment or termination of the Plan.
A.Notwithstanding anything to the contrary expressed or provided in the Plan or
any Plan Agreement of a Part A Participant or Part B Participant, no amendment,
modification or termination of the Plan, shall decrease a Part A Participant’s
or Part B Participant’s accrued Excess Retirement Benefit or Supplemental
Retirement Benefit, as applicable. For purposes of this Paragraph A., a Plan
amendment which has the effect of decreasing a Part A Participant’s or Part B
Participant’s accrued Excess Retirement Benefit or Supplemental Retirement
Benefit, as the case may be, or eliminating any optional form of payment of a
Participant’s accrued Excess Retirement Benefit or Supplemental Retirement
Benefit, with respect to benefits attributable to service before the amendment
shall be treated as reducing an accrued Excess Retirement Benefit or
Supplemental Retirement Benefit. If a vesting schedule under the Plan or any
Plan Agreement is amended, a Part A Participant’s and Part B Participant’s
non-forfeitable percentage, determined as of the later of the date such
amendment is adopted or the date it becomes effective, will not be less than the
percentage computed under Part A and Part B of the Plan and Plan Agreements, as
applicable, without regard to such amendment.
B.Except as provided in paragraph A of this Section 8.2, upon the termination of
the Plan by the Board of Directors, or a termination of the Plan Agreement of a
Participant, in accordance with the provisions for such termination, neither the
Plan nor the Plan Agreement shall be of any further force or effect, and no
party shall have any further obligation under either the Plan or any Plan
Agreement so terminated, except as provided in the Plan or Plan Agreement with
respect to accrued benefits at the time of such termination or as elsewhere
provided in the Plan.
C.For purposes of paragraphs A and B of this Section 8.2, the term “Plan” shall
also mean and include any substituted plan that may be established in event of a
Change of Ownership or Control as described in Section 8.1, above, and the terms
“Excess Retirement Benefit” and “Supplemental Retirement Benefit” shall also
mean and include any benefit provided for under such a substituted plan.
ARTICLE IX.
TREATMENT OF BENEFITS


The Excess Retirement Benefit provided for a Part A Participant and the
Supplemental Retirement Benefit provided for a Part B Participant under the Plan
and/or under any Plan Agreement are in addition to any other benefits available
to such Participant under any other Plan, plan or agreement of the Company for
its Employees and the Participants, and, except as may be otherwise expressly
provided for, the Plan and Plan Agreements entered into hereunder shall
supplement and shall not supersede, modify, or amend any other Plan, plan or
agreement of the


33

--------------------------------------------------------------------------------




Company. The Excess Retirement Benefits and Supplemental Retirement Benefits
under the Plan and/or Plan Agreements entered into hereunder shall not be
considered compensation for the purpose of computing contributions or benefits
under any plan maintained by the Company, or any of its subsidiaries, which is
qualified under Section 401(a) of the Code.
ARTICLE X.
RESTRICTIONS ON ALIENATION OF BENEFITS


No Excess Retirement Benefit or Supplemental Retirement Benefit under the Plan
or a Plan Agreement shall be subject to anticipation, alienation, sale,
assignment, pledge, encumbrance, or charge, and any attempt to anticipate,
alienate, sell, assign, pledge, encumber, or charge the same shall be void. No
Excess Retirement Benefit and Supplemental Retirement Benefit under the Plan or
under any Plan Agreement shall in any manner be liable for or subject to the
debts, contracts, liabilities, or torts of the person entitled to such thereto.
If any Part A Participant or Part B Participant under the Plan or a Plan
Agreement should become bankrupt or attempt to anticipate, alienate, sell,
assign, pledge, encumber, or charge any right to a benefit under the Plan or
under any Plan Agreement, then such right or benefit shall, in the discretion of
the Committee, cease, and in such event, the Committee may, but shall have no
duty to hold or apply the same or any part thereof for the benefit of such Part
A Participant or Part B Participant, or his/her Beneficiary, in such portion as
the Committee, in its sole and absolute discretion, may deem proper.
ARTICLE XI.
MISCELLANEOUS


11.1Deferral of Compensation Requirements. The following requirements stated in
this Section 11.1 shall apply to the Plan, to all Elections or Subsequent
Elections made by Participants under the Plan, and to all distributions and
payments made pursuant to the Plan.
A.Any compensation deferred under the Plan shall not be distributed earlier
than:
(i)Separation from Service of the Participant,
(ii)the date the Participant becomes Disabled,
(iii)death of the Participant,
(iv)a Specified Time (or pursuant to a Fixed Schedule) specified under the Plan
at the date of deferral of such compensation,
(v)a Change in Ownership or Control, or
(vi)the occurrence of an Unforeseeable Emergency.
B.Notwithstanding the foregoing, if a Participant becomes entitled to a
distribution on account of the Participant’s Separation from Service and is a
Specified Employee on the date of the Separation from Service, no distribution
shall be made before


34

--------------------------------------------------------------------------------




the date which is six (6) months after the date of the Participant's Separation
from Service, or, if earlier, the date of death of such Participant.
C.No acceleration of the time or schedule of any distribution or payment under
the Plan shall be permitted or allowed, except to the extent provided in
Treasury Regulations issued under Code Section 409A.
If the Plan, or the Committee acting pursuant to the Plan, permits under any
Subsequent Election by a Participant a delay in a payment or a change in the
form of payment of compensation deferred under the Plan, such Subsequent
Election shall not take effect until at least twelve (12) months after the date
on which it is made. In the case of a Subsequent Election related to a payment
to be made upon Separation from Service of a Participant, at a Specified Time or
pursuant to a Fixed Schedule, or upon a Change in Ownership or Control, the
first payment with respect to which such Subsequent Election is made shall be
deferred for a period of not less than five (5) years from the date such payment
would otherwise have been made; and any such Subsequent Election related to a
payment at a Specified Time or pursuant to a Fixed Schedule may not be made less
than twelve (12) months prior to the date of the first scheduled payment to
which it relates.
11.2Execution of Receipts and Releases. Any payment to a Participant, a
Participant’s legal representative, or Beneficiary in accordance with the
provisions of the Plan or any Plan Agreement executed hereunder shall, to the
extent thereof, be in full satisfaction of all claims hereunder against the
Company. The Company may require such Participant, legal representative, or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release therefore in such form as it may determine. Notwithstanding any
provision of this Plan to the contrary, in no event shall the timing of the
Participant’s execution of a release, directly or indirectly, result in the
Participant designating the calendar year of payment, and if a payment that is
subject to execution of a release could be made in more than one taxable year,
payment shall be made in the later taxable year.
11.3No Guarantee of Interests. Neither the Committee nor any of its members
guarantees the payment of any amounts which may be or becomes due to any person
or entity under the Plan or any Plan Agreement executed hereunder. The liability
of the Company to make any payment under the Plan or any Plan Agreement executed
hereunder is limited to the then available assets of the Company and the Rabbi
Trust established under Section 5.4 of this Part C.
11.4Company Records. Records of the Company as to a Participant’s employment,
termination of employment and the reason therefore, reemployment, authorized
leaves of absence, and compensation shall be conclusive on all persons and
entities, unless determined to be incorrect.
11.5Evidence. Evidence required of anyone under the Plan and any Plan Agreement
executed hereunder may be by certificate, affidavit, document, or other
information which the person or entity acting on it considers pertinent and
reliable, and signed, made, or presented by the proper party or parties.
11.6Notice. Any notice which shall be or may be given under the Plan or a Plan
Agreement executed hereunder shall be in writing and shall be mailed by United
States mail,


35

--------------------------------------------------------------------------------




postage prepaid. If notice is to be given to the Company, such notice shall be
addressed to the Company at:
15 East 5th Street
Tulsa, OK 74103


and marked to the attention of the Secretary, Executive Compensation Committee;
or, if notice to a Participant, addressed to the address shown on such
Participant’s most recent employment file with the Company.
11.7Change of Address. Any party may, from time to time, change the address to
which notices shall be mailed by giving written notice of such new address.
11.8Effect of Provisions. The provisions of the Plan and of any Plan Agreement
executed hereunder shall be binding upon the Company and its successors and
assigns, and upon a Participant, the Participant’s Beneficiary, assigns, heirs,
executors, and administrators.
11.9Headings. The titles and headings of Articles and Sections are included for
convenience of reference only and are not to be considered in the construction
of the provisions hereof or any Plan Agreement executed hereunder.
11.10Governing Law. All questions arising with respect to the Plan and any Plan
Agreement executed hereunder shall be determined by reference to the laws of the
State of Oklahoma in effect at the time of their adopting and execution,
respectively.
11.11Effective Date. The terms of this Plan shall be effective December 1, 2017.


36

--------------------------------------------------------------------------------






EXHIBIT A
TRANSFER OF LIABILITIES FROM THE
ONEOK, INC. 2005 SUPPLEMENTAL UNEMPLOYMENT RETIREMENT PLAN


A-1.    Purpose and Effect. This Exhibit A provides for the transfer of
liabilities from the ONEOK 2005 SERP to this Plan. The rules in this Exhibit
shall apply to the Transferred Participants and certain other Plan terms
notwithstanding any Plan provisions to the contrary.
A-2.    Eligibility, Service and Compensation. Effective for periods after
December 31, 2013, Transferred Participants shall (a) be eligible to participate
in this Plan and (b) receive credit for vesting and eligibility for all service
credited for those purposes under the ONEOK 2005 SERP as if that service had
been rendered to the Company. The compensation paid by ONEOK and its
subsidiaries to a Transferred Participant that was recognized under the ONEOK
2005 SERP shall be credited and recognized for all applicable purposes under
this Plan as though it were compensation from the Company.
A-3.    Transfer of Liabilities from ONEOK 2005 SERP. Effective January 1, 2014,
all liabilities attributable to Transferred Participants are hereby transferred
from the ONEOK 2005 SERP and accepted by this Plan. The Plan shall credit each
such Transferred Participant with any benefits accrued by the Transferred
Participant under the ONEOK 2005 SERP prior to January 1, 2014, whether vested
or unvested.
A-4    Distributions. The terms of this Plan shall govern the distribution of
all benefits payable to a Transferred Participant or any other person with a
right to receive such benefits, including benefits accrued under the ONEOK 2005
SERP and then transferred to this Plan. Notwithstanding anything in this Plan to
the contrary, all distributions from this Plan shall be at a time and in a form
permitted by Section 409A of the Code and Treasury Regulations thereunder.
A-5.    Participant Elections; Plan Agreement. All elections made by Transferred
Participants under the ONEOK 2005 SERP, including any payment elections or
beneficiary designations, shall apply to the same effect under this Plan as if
made under the terms of this Plan. All Plan Agreements entered into by and
between ONEOK and a Transferred Participant pursuant to the terms of the ONEOK
2005 SERP shall apply to the same effect under this Plan as if entered into by
and between the Company and the Transferred Participant.
A-6.    Change in Control; Termination and Specified Employees. For avoidance of
doubt, the Separation will not constitute a Change in Ownership or Control for
purposes of the Plan and no Transferred Participant shall be treated as
incurring a Separation from Service for purposes of determining the right to a
distribution, vesting, benefits, or any other purpose under the Plan as a result
of the transfer or the Separation. Also, the Company’s Specified Employees shall
be determined in accordance with the special rules for spin-offs under Treas.
Reg. §1.409A-1(i)(6)(iii), or any successor thereto, for the period indicated in
such regulation.
A-7. Participation and Right to Benefits. Effective for periods after December
31, 2013, Transferred Participants shall cease to participate in the ONEOK 2005
SERP and shall thereafter look exclusively to this Plan for the payment of any
benefits accrued under the ONEOK 2005


37

--------------------------------------------------------------------------------




SERP. After December 31, 2013, ONEOK, the ONEOK 2005 SERP and any successors
thereto shall have no further obligation or liability to Transferred
Participants with respect to any benefit, amount or right due under the ONEOK
2005 SERP. In all cases, no Transferred Participant shall be entitled to benefit
under both the ONEOK 2005 SERP and this Plan. If any Transferred Participant
receives a distribution from the ONEOK 2005 SERP, the value of such distribution
shall be offset against future benefits under this Plan to the extent necessary
to prevent a duplication of benefits.
A-8.    Use of Terms. Terms used in this Exhibit A have the meanings of those
terms as set forth in the Plan, unless they are defined in this Exhibit A. All
of the terms and provisions of the Plan shall apply to this Exhibit A except
that where the terms of the Plan and this Exhibit A conflict, the terms of this
Exhibit A shall govern.












































38

--------------------------------------------------------------------------------






EXHIBIT B


PART A PARTICIPANTS




[On file with the Company]
















































39

--------------------------------------------------------------------------------






EXHIBIT C


PART B PARTICIPANTS




[On file with the Company]




40